11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


M&M Elevator Company, Ltd.,                    * From the 244th District
                                                 Court of Ector County,
                                                 Trial Court No. C-128,532-C.

Vs. No. 11-13-00011-CV                        * September 19, 2013

Oilfield Fishing & Rental, L.L.C.,             * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Hill, sitting by
                                                 assignment)
                                                 (Willson, J., not participating)

     This court has considered M&M Elevator Company, Ltd.’s motion to dismiss
this appeal and concludes that the motion should be granted.          Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against the parties incurring same.